Citation Nr: 1518546	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-48 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart condition, to include residuals of a heart attack, grade I mitral systolic murmur, hypertension, paroxysmal atrial fibrillation, and chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1956 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a Board hearing in December 2010 and was scheduled for a July 2013 hearing.  However, the Veteran submitted a written request to withdraw his hearing request in April 2013.  The Board deems the hearing request to be properly withdrawn.  38 C.F.R. § 20.704(d) (2014).

In December 2014, the Board remanded the Veteran's claim for additional development.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders with regard to the claim decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has a heart condition attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include residuals of a heart attack, grade I mitral systolic murmur, hypertension, paroxysmal atrial fibrillation, and chest pain, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 letter, sent prior to the initial unfavorable decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, it advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  Relevant to the duty to assist, the Veteran's service treatment records and post-service private and VA treatment records have been obtained and considered.  In addition, the Veteran was afforded two VA examinations, most recently in February 2015.  The Board finds that the February 2015 examination is adequate to address the Veteran's claim.  In this regard, the February 2015 examiner who conducted the examination considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered a definite opinion based on consideration of this evidence and the statements of the Veteran.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As noted in the introduction, the Board remanded the Veteran's claim most recently in December 2014 for additional development, to include arranging the Veteran to undergo a new VA examination.  In accordance with the Board's directives, the Veteran was provided an opportunity to identify any additional outstanding, pertinent records and the Veteran was afforded a VA examination in February 2015.  Therefore, the Board finds that the AOJ has substantially complied with the December 2014 remand directives such that no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

In this case, the Veteran argues that his current heart conditions are related to his military service.  Specifically, the Veteran argues that his current conditions are related to the grade I mitral systolic murmur that was detected in October 1956 while the Veteran was in service and caused him to be discharged due to unsuitability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through finding of nexus is specifically limited to the chronic diseases listed in 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issue of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As stated above, the Veteran's primary contention is that he is entitled to service connection for his present heart condition because of the grade I mitral systolic murmur detected when the Veteran was in service.  See Notice of Disagreement, March 2010.  As will be discussed further, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.

In connection with his claim, the Veteran was afforded a VA examination in January 2010.  During the examination, the Veteran reported suffering from a heart attack in 1970.  At that time, according to the Veteran, a cardiac catheterization revealed coronary artery disease.  The Veteran also reported passing out in 1997, although a myocardial infarction was ruled out.  With regard to present symptomatology, he stated that he experienced lightheadedness when he stood up after prolonged sitting.  The Veteran also stated that he had been diagnosed with hypertension previously, and that he was currently taking medication for it.  Upon physical examination, the examiner noted that the Veteran's heartbeat was without murmur.  The examiner noted the results of a myocardial perfusion test in November 2009 which showed normal response to Persantine, normal perfusion study with no evidence of infarct or ischemia, and normal wall motion with an ejection fraction of 63 percent.  The examiner concluded that no heart disease was found during the examination.  

After reviewing the Veteran's service treatment records, the examiner noted the Veteran's grade I mitral systolic murmur detected in October 1956; however, upon examination, no current murmur was detected.  The examiner opined that the Veteran's grade I mitral systolic murmur was functional and benign, and stated that it was physiological in nature.  With regard to the Veteran's current heart conditions, the examiner noted that the Veteran's VA treatment record revealed a diagnosis of paroxysmal atrial flutter.  However, the examiner stated that there was no supportive data or evidence demonstrating a cause and effect relationship between grade I functional systolic murmur and paroxysmal atrial flutter.

Following the Board's remand, the Veteran was afforded another VA examination in February 2015 from the same January 2010 examiner.  The examiner noted a diagnosis of atrial fibrillation in 2010.  The Veteran stated that he had been diagnosed with hypertension back in 1995 or 1996.  He also stated that he felt chest pains in 2009, but all tests for a heart attack, including a myocardial perfusion, were normal.  The examiner noted that the Veteran's atrial fibrillation was found to be intermittent with no episodes over the last twelve months.  With regard to a cardiac disorder, to include the residuals of a heart attack, the examiner opined that it was less likely as not related to military service.  The examiner stated that although an emergency medical services (EMS) report from March 1994 initially characterized the Veteran's condition as a heart attack, the examiner found that to be a provisional diagnosis, and was not provided by a cardiologist or doctor.  In addition, although the Veteran complained of chest pain, the examiner pointed to the myocardial perfusion test that reveal no evidence of prior heart attack.  The examiner also pointed to an electrocardiogram from May 2014 that revealed no evidence of an old infarct or heart attack.  The examiner concluded that the Veteran's grade I mitral systolic murmur was a benign condition, that it was functional, and that it had been resolved.  The examiner pointed to the fact that the Medical Board indicated that the grade I mitral systolic murmur did not require hospitalization and did not consider the murmur to be disabling.

With regard to the Veteran's hypertension, the examiner opined that it was less likely than not that the Veteran's hypertension was related to service.  The examiner noted the blood pressure readings in service of 148/90 and 110/68.  However, the examiner stated that, to meet the diagnosis of hypertension, there must be three consecutive high blood pressure readings.  The examiner stated that the most common cause for essential hypertension was age, race, obesity, sodium salt intake, excess alcohol, genetic hypertension, dyslipidemia, and lack of exercise.

With regard to the Veteran's atrial fibrillation, the examiner opined that it was less likely than not related to the Veteran's service, including the grade I mitral systolic murmur noted in service.  The examiner noted that the Veteran atrial fibrillation was the chronic manifestation of the previously diagnoses atrial flutter.  To support the opinion, the examiner stated that atrial fibrillation was not diagnosed until many years after service, and that the risk of atrial fibrillation increased with age.  In addition, the examiner noted that other risk factors for atrial fibrillation also included hypertension, coronary artery disease, rheumatic heart disease, and hyperthyroidism.

Based on this evidence, the Board concludes that service connection for a heart condition, to include residuals of a heart attack, grade I mitral systolic murmur, hypertension, paroxysmal atrial fibrillation, and chest pain is not warranted because the probative medical evidence shows that the Veteran's current conditions are not related to service.  Significantly, there is no probative evidence indicating that the Veteran's diagnosed conditions are related to his service, to include the grade I mitral systolic murmur found in October 1956.  Therefore, in light of the fact that the only probative evidence is the VA examinations and Veteran's lay statements, the Board affords more weight to the VA examinations because they have been conducted by medical experts, whereas the Veteran is not a medical professional, and cannot provide a competent etiological opinion on complex medical issues, such as whether his current heart conditions are related to a heart murmur detected almost sixty years ago.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board has also considered whether service connection for a heart condition, to include hypertension, could be granted on a presumptive basis because it is listed as a "chronic disease" under 38 C.F.R. § 3.309 (a).  However, as noted above, there is no evidence in the record showing that this disability manifested itself to a compensable degree within one year of separation from service to a compensable degree.  In fact, the Veteran stated that he was diagnosed with hypertension in 1995 or 1996, nearly forty years after he left service.  Furthermore, the record does not contain evidence of a continuity of symptomatology of a chronic heart condition.  As such, service connection on a presumptive basis is not warranted either.

In short, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a heart condition, to include residuals of a heart attack, grade I mitral systolic murmur, hypertension, paroxysmal atrial fibrillation, and chest pain.  As such, the benefit-of-the-doubt doctrine does not apply to this claim, and must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to service connection for a heart condition, to include residuals of a heart attack, grade I mitral systolic murmur, hypertension, paroxysmal atrial fibrillation, and chest pain, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


